MEMORANDUM OPINION
No. 04-04-00911-CV
IN RE Justin HEAGERTY, Jeff Callender, and Outback Steakhouse, Inc.
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Sarah B. Duncan, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:   January 5, 2005
PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR EMERGENCY RELIEF
DENIED
	The court has considered relator's petition for a writ of mandamus and motion for emergency
relief and is of the opinion that relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly,
relator's petition for a writ of mandamus and motion for emergency relief are denied.
	Relator shall pay all costs incurred in this proceeding. 
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
1. This proceeding arises out of Cause No. 2004-CI-14706, styled In re Petition of Leah Schier Requesting
Depositions. The caption on the petition in Cause No. 2004-CI-14706 indicates the cause was assigned to the 73rd
Judicial District Court, Bexar County, Texas, in which the Honorable Andy Mireles is the presiding judge; and the
caption on the challenged order indicates it is an order of that court. But the challenged order was signed by the
Honorable David A. Berchelmann, the presiding judge of the 37th Judicial District Court, Bexar County, Texas, and
the reporter's record indicates the hearing was presided over by Judge Berchelmann.